DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed May 24th, 2022 has been entered. Claims 1, 3 and 6 have been amended. Claims 7-12 have been added. Claims 1-12 remain pending. Applicant’s amendments to the claims and specification overcome each and every objection previously set forth in the Non-Final Office Action mailed January 24th, 2022.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US 1021979) in view of Amstad (US 4062985). 
Regarding claim 1, Fisher (US 1021979) teaches a machine for integral processing of fruits with hard or soft shell (Page 1 lines 8-14), comprising: a feed hopper (Fig. 1 #18 “vegetable hopper”) and at least a first receptacle (Page 1 lines 91-96 “revoluble sorter”) having a first end (Fig. 1 end near #11 “upper spider wheel”) for connection to said hopper (Fig. 1 #11 connected to #18) and a second opposite end (Fig. 1 end near #12 “lower spider wheel”), wherein said receptacle is positioned horizontally according to the longitudinal direction of the machine (Fig. 1 shows “revoluble sorter” is adjustable to stay parallel to “frame” #1) and comprises in its interior a central shaft (Fig. 1 #10 “shaft”) positioned according to the longitudinal direction thereof (Fig. 1 #10 along longitudinal direction of “revoluble sorter”) and connected at one end to a rotating element (Fig. 1 #17 “hand wheel”); 
wherein the at least one first receptacle (Page 1 lines 91-96 “revoluble sorter”) comprises a first and a second sides (Page 1 lines 91-93), each formed by a flat laminar element (Fig. 1 #11, #12 “upper and lower spider wheels”) in the shape of a circular crown (Fig. 2 #11, 12) with an outer and an inner diameter (Fig. 2 outer and inner diameters of #11, #12 are shown) to allow the central shaft (Fig. 1 #10 “shaft”) to pass through said sides (Fig. 1 #10 passes through #11, #12); and 
a plurality of bars (Fig. 1 #13 “sorter bars”) parallel and equidistant from the central shaft (Fig. 1 #13 parallel and equidistant from #10) and arranged adjacent to each other, such that each bar is separated from each of the two bars adjacent to it by a separation space (Fig. 1 see space between adjacent “sorter bars” #13) and where said bars have a first and a second opposite ends respectively attached to the laminar element of the first and second sides (Fig. 1 one end of #13 attached to #11, opposite end of #13 attached to #12), in the space between the outer and inner diameters thereof (Fig. 7 #13 between outer and inner diameter of #12, Fig. 8 #13 between inner and outer diameter of #11) by a fastener (Fig. 7 #24a “studs”, Fig. 8 #11a “studs”) that has different adjustment positions (Page 2 lines 55-61) arranged at a greater or lesser distance from the central shaft (Fig. 1 #10 “shaft”), such that by increasing or decreasing the distance of the bars with respect to said central shaft, the separation space between the bars is respectively increased or reduced (Page 2 lines 50-61). 
Fisher (US 1021979) lacks teaching a central shaft having finger elements radially projected outward from various longitudinal positions. 
Amstad (US 4062985) teaches a machine for integral processing of fruits (Col. 1 lines 8-11) comprising a first receptacle (Fig. 2 #4 “cage”) with a central shaft (Fig. 1 #3 “shaft means”) having finger elements radially projected outward (Fig. 2 #51 “flexible fingers”) from various longitudinal positions of said shaft (Fig. 2 #51 in longitudinal positions along #3). (US 4062985) states that the finger elements keep the fruits in a state of complex relative movement, therefore increasing the efficiency of the machine (Col. 3 lines 36-45). Amstad (US 4062985) shows a machine positioned vertically however, states that the machine may be positioned horizontally, and the finger elements would induce movement in an axial direction (Col. 6 lines 9-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fisher (US 1021979) to include a central shaft having finger elements radially projected outward from various longitudinal positions as taught by Amstad (US 4062985) in order to keep the fruits in a state of complex relative movement, specifically by inducing movement in an axial direction through the machine. 
Regarding claim 2, Fisher (US 1021979) teaches a machine for integral processing of fruits with hard or soft shell wherein the fastener of the first and second ends (Fig. 7 #24a “studs”, Fig. 8 #11a “studs”) of each one of the bars (Fig. 1 #13 “sorter bars”) are provided by longitudinal adjustment guides (Fig. 7 #24 “supporting clips”) radially positioned in the space between the outer and inner diameters of the laminar element in the first and second sides (Fig. 7 #24 between inner and outer diameter of #12), respectively, where each adjustment guide (Fig. 7 #24 “supporting clips”) has first and second sides in accordance with the radial direction (Fig. 6 shows left and right sides of #24), and first and second ends (Fig. 6 shows upper and lower ends of #24) where the first end is the one located closest to the inner diameter (Fig. 6 lower end of #24) of the corresponding side. 
Fisher (US 1021979) lacks teaching the same longitudinal adjustment guides positioned between the outer and inner diameter of the first side, however states “the upper ends of the sorter bars may be movably and pivotally connected to the upper spider wheel, in any suitable and convenient manner” (Page 2 lines 50-53). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first side to include the same adjustment guide configuration as the second side. 
Fisher (US 1021979) lacks teaching adjustment guides which comprise at least two circular notches on one of the sides that have a size suitable for fitting one end of the bar into them. Fisher does however teach at least two circular notches (Fig. 8 at least two #11a) on one of the sides that have a size suitable for fitting one end of the bar (Fig. 8 #13) into them on the flat laminar element of first side (Fig. 8 #11). The adjustment mechanism as shown in Figure 8 provides radial adjustment to the sorter bars, therefore adjusting the space between each sorter bar. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustment guides as taught on the second side to include at least two circular notches on one of the sides that have a size suitable for fitting one end of the bar into them, as taught by the adjustment mechanism of the first side, in order to provide an additional means for adjusting the radial position of the sorter bars. 
Regarding claim 3, Fisher (US 1021979) teaches a machine for integral processing of fruits with hard or soft shell wherein the position of the adjustment guides (Fig. 7 #24 “supporting clips”) of each first and second sides of the receptacle are symmetrical with respect to a central vertical axis of the corresponding side (Fig. 2 #24 symmetrical along vertical axis) of the receptacle. 
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US 1021979) in view of Amstad (US 4062985) and further in view of Slayer et al. (US 6609617).  
Regarding claim 4, Fisher (US 1021979) lacks teaching a machine for integral processing of fruits with hard or soft shell comprising at least a second receptacle located horizontally in accordance with the longitudinal direction of the machine, following the first receptacle and connected to it.
Slayer et al. (US 6609617) teaches a machine for integral processing of fruits (Col. 1 lines 6-10) comprising a first receptacle (Fig. 8 #118 “trommel”) and at least a second receptacle (Fig. 8 #120 “trommel”) located horizontally in accordance with the longitudinal direction of the machine (Fig. 8 #118 and #120 horizontally along longitudinal direction), following the first receptacle and connected to it (Col. 5 lines 38-40). Slayer et al. (US 6609617) states that by providing multiple trommels (receptacles), the machine may result in multiple different classifications of objects just with a single pass (Col. 5 lines 54-56).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fisher (US 1021979) to include a second receptacle following the first receptacle as taught by Slayer et al. (US 6609617) in order to provide different sized processing sections within the machine. 
Regarding claim 5, Fisher (US 1021979) lacks teaching a machine for integral processing of fruits with hard or soft shell wherein the separation space between the bars in at least one of the receptacles is different than that of the other receptacles.
Slayer et al. (US 6609617) teaches a machine for integral processing of fruits (Col. 1 lines 6-10) wherein the separation space between the bars in at least one of the receptacles (Fig. 8 #118) is different than that of the other receptacles (Col. 5 lines 42-47). As explained previously regarding claim 4, Slayer et al. (US 6609617) states that by providing multiple trommels (receptacles), the machine may result in multiple different classifications of objects just with a single pass (Col. 5 lines 54-56).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fisher (US 1021979) to include a separation space between the bars in at least one of the receptacles that is different than that of the other receptacles as taught by Slayer et al. (US 6609617) in order to provide different sized processing sections within the machine. 
Regarding claim 6, Fisher (US 1021979) teaches a machine for integral processing of fruits with hard or soft shell wherein the second end of the receptacle (Fig. 1 end near #12 “lower spider wheel”) located further away from the connection to the hopper (Fig. 1 end near #12 is further away from end near #18).
Fisher lacks teaching the second end of the receptacle comprising an outlet opening fitted with closing a gate and controller therefore.
Slayer et al. (US 6609617) teaches a machine for integral processing of fruits (Col. 1 lines 6-10) wherein the first end of a receptacle (Fig. 6 #10 “trommel”) comprises an opening (Fig. 6 #26 “opening”) fitted with closing a gate (Col. 4 lines 47-52, Fig. 6 #54 “by-pass gate”) and controller therefore (Fig. 6 #56 “actuator”). Slayer et al. (US 6609617) explains that this gate slows down and disrupts the momentum of the flow of items entering the machine (Col. 4 lines 48-50), therefore providing further control over the movement of items throughout the machine. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fisher (US 1021979) to include the second end of a receptacle comprising an outlet opening fitted with a gate and a controller therefore as taught by Slayer et al. (US 6609617) in order to provide an additional control means over the movement of fruit throughout a machine. 
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US 1021979) in view of Amstad (US 4062985) and further in view of Chambers (US 0588854). 
Regarding claim 7, Fisher (US 1021979) teaches a machine for integral processing of fruits with hard or soft shell  (Page 1 lines 8-14), comprising: a feed hopper (Fig. 1 #18 “vegetable hopper”) and at least a first receptacle (Page 1 lines 91-96 “revoluble sorter”) having a first end (Fig. 1 end near #11 “upper spider wheel”) for connection to said hopper (Fig. 1 #11 connected to #18) and a second opposite end  (Fig. 1 end near #12 “lower spider wheel”), wherein said receptacle is positioned horizontally according to the longitudinal direction of the machine (Fig. 1 shows “revoluble sorter” is adjustable to stay parallel to “frame” #1) and comprises in its interior a central shaft (Fig. 1 #10 “shaft”) positioned according to the longitudinal direction thereof (Fig. 1 #10 along longitudinal direction of “revoluble sorter”) and connected at one end to a rotating element (Fig. 1 #17 “hand wheel”); 
wherein the at least one first receptacle (Page 1 lines 91-96 “revoluble sorter”) comprises a first and a second sides (Page 1 lines 91-93), each formed by a flat laminar element (Fig. 1 #11, #12 “upper and lower spider wheels”) in the shape of a circular crown (Fig. 2 #11, 12) with an outer and an inner diameter (Fig. 2 outer and inner diameters of #11, #12 are shown) to allow the central shaft (Fig. 1 #10 “shaft”) to pass through said sides (Fig. 1 #10 passes through #11, #12); and 
a plurality of bars (Fig. 1 #13 “sorter bars”) parallel and equidistant from the central shaft (Fig. 1 #13 parallel and equidistant from #10) and arranged adjacent to each other, such that each bar is separated from each of the two bars adjacent to it by a separation space (Fig. 1 see space between adjacent “sorter bars” #13) and where said bars have a first and a second opposite ends respectively attached to the laminar element of the first and second sides (Fig. 1 one end of #13 attached to #11, opposite end of #13 attached to #12), in the space between the outer and inner diameters thereof (Fig. 7 #13 between outer and inner diameter of #12, Fig. 8 #13 between inner and outer diameter of #11) by a fastener (Fig. 7 #24a “studs”, Fig. 8 #11a “studs”) that has different adjustment positions (Page 2 lines 55-61) arranged at a greater or lesser distance from the central shaft (Fig. 1 #10 “shaft”), such that by increasing or decreasing the distance of the bars with respect to said central shaft, the separation space between the bars is respectively increased or reduced (Page 2 lines 50-61).
Fisher (US 1021979) lacks teaching a central shaft having finger elements radially projected outward from various longitudinal positions. 
Amstad (US 4062985) teaches a machine for integral processing of fruits (Col. 1 lines 8-11) comprising a first receptacle (Fig. 2 #4 “cage”) with a central shaft (Fig. 1 #3 “shaft means”) having finger elements radially projected outward (Fig. 2 #51 “flexible fingers”) from various longitudinal positions of said shaft (Fig. 2 #51 in longitudinal positions along #3). Amstad (US 4062985) states that the finger elements keep the fruits in a state of complex relative movement, therefore increasing the efficiency of the machine (Col. 3 lines 36-45). Amstad (US 4062985) shows a machine positioned vertically however, states that the machine may be positioned horizontally, and the finger elements would induce movement in an axial direction (Col. 6 lines 9-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fisher (US 1021979) to include a central shaft having finger elements radially projected outward from various longitudinal positions as taught by Amstad (US 4062985) in order to keep the fruits in a state of complex relative movement, specifically by inducing movement in an axial direction through the machine.
Fisher (US 1021979) additionally lacks teaching the first receptacle being static.
Chambers (US 0588854) teaches a machine for processing of fruits (Page 1 lines 7-15) comprising a first receptacle (Fig. 3 #E) which is static (Page 1 lines 75-88). The elements inside the first receptacle loosen the material on the fruit and force the material out of the screen of the receptacle (Page 2 lines 16-29), and therefore provide a relative movement of the fruit within the receptacle without rotating the receptacle. Chambers therefore benefits from the state of complex movement as taught by Amstad while only providing motion to one part of the machine, thus providing a more efficient machine. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fisher (US 1021979) to include a static first receptacle as taught by Chambers (US 0588854) in order to benefit from the fruit maintaining a state of complex movement as taught by Amstad while providing a more efficient machine. 
Regarding claim 8, Fisher (US 1021979) teaches a machine wherein the fastener of the first and second ends (Fig. 7 #24a “studs”, Fig. 8 #11a “studs”) of each one of the bars (Fig. 1 #13 “sorter bars”) are provided by longitudinal adjustment guides (Fig. 7 #24 “supporting clips”) radially positioned in the space between the outer and inner diameters of the laminar element in the first and second sides (Fig. 7 #24 between inner and outer diameter of #12), respectively, where each adjustment guide (Fig. 7 #24 “supporting clips”) has first and second sides in accordance with the radial direction (Fig. 6 shows left and right sides of #24), and first and second ends (Fig. 6 shows upper and lower ends of #24) where the first end is the one located closest to the inner diameter (Fig. 6 lower end of #24) of the corresponding side.
Fisher (US 1021979) lacks teaching the same longitudinal adjustment guides positioned between the outer and inner diameter of the first side, however states “the upper ends of the sorter bars may be movably and pivotally connected to the upper spider wheel, in any suitable and convenient manner” (Page 2 lines 50-53). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first side to include the same adjustment guide configuration as the second side. 
Fisher (US 1021979) lacks teaching adjustment guides which comprise at least two circular notches on one of the sides that have a size suitable for fitting one end of the bar into them. Fisher does however teach at least two circular notches (Fig. 8 at least two #11a) on one of the sides that have a size suitable for fitting one end of the bar (Fig. 8 #13) into them on the flat laminar element of first side (Fig. 8 #11). The adjustment mechanism as shown in Figure 8 provides radial adjustment to the sorter bars, therefore adjusting the space between each sorter bar. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustment guides as taught on the second side to include at least two circular notches on one of the sides that have a size suitable for fitting one end of the bar into them, as taught by the adjustment mechanism of the first side, in order to provide an additional means for adjusting the radial position of the sorter bars. 
Regarding claim 9, Fisher (US 1021979) teaches a machine wherein the position of the adjustment guides (Fig. 7 #24 “supporting clips”) of each first and second sides of the receptacle are symmetrical with respect to a central vertical axis of the corresponding side of the receptacle(Fig. 2 #24 symmetrical along vertical axis).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US 1021979) in view of Amstad (US 4062985), in view of Chambers (US 0588854) and further in view of Slayer et al. (US 6609617).  
Regarding claim 10, Fisher (US 1021979) lacks teaching a machine comprising at least a second receptacle located horizontally in accordance with the longitudinal direction of the machine, following the first receptacle and connected to it.
Slayer et al. (US 6609617) teaches a machine for integral processing of fruits (Col. 1 lines 6-10) comprising a first receptacle (Fig. 8 #118 “trommel”) and at least a second receptacle (Fig. 8 #120 “trommel”) located horizontally in accordance with the longitudinal direction of the machine (Fig. 8 #118 and #120 horizontally along longitudinal direction), following the first receptacle and connected to it (Col. 5 lines 38-40). Slayer et al. (US 6609617) states that by providing multiple trommels (receptacles), the machine may result in multiple different classifications of objects just with a single pass (Col. 5 lines 54-56).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fisher (US 1021979) to include a second receptacle following the first receptacle as taught by Slayer et al. (US 6609617) in order to provide different sized processing sections within the machine. 
Regarding claim 11, Fisher (US 1021979) lacks teaching a machine wherein the separation space between the bars in at least one of the receptacles is different than that of the other receptacles.
Slayer et al. (US 6609617) teaches a machine for integral processing of fruits (Col. 1 lines 6-10) wherein the separation space between the bars in at least one of the receptacles (Fig. 8 #118) is different than that of the other receptacles (Col. 5 lines 42-47). As explained previously regarding claim 4, Slayer et al. (US 6609617) states that by providing multiple trommels (receptacles), the machine may result in multiple different classifications of objects just with a single pass (Col. 5 lines 54-56).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fisher (US 1021979) to include a separation space between the bars in at least one of the receptacles that is different than that of the other receptacles as taught by Slayer et al. (US 6609617) in order to provide different sized processing sections within the machine. 
Regarding claim 12, Fisher (US 1021979) teaches a machine wherein the second end of the receptacle (Fig. 1 end near #12 “lower spider wheel”) is located further away from the connection to the hopper  (Fig. 1 end near #12 is further away from end near #18).
Fisher (US 1021979) lacks teaching the second end of the receptacle comprising an outlet opening fitted with a gate and controller therefor.
Slayer et al. (US 6609617) teaches a machine for integral processing of fruits (Col. 1 lines 6-10) wherein the first end of a receptacle (Fig. 6 #10 “trommel”) comprises an opening (Fig. 6 #26 “opening”) fitted with a gate (Col. 4 lines 47-52, Fig. 6 #54 “by-pass gate”) and controller therefore (Fig. 6 #56 “actuator”). Slayer et al. (US 6609617) explains that this gate slows down and disrupts the momentum of the flow of items entering the machine (Col. 4 lines 48-50), therefore providing further control over the movement of items throughout the machine. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fisher (US 1021979) to include the second end of a receptacle comprising an outlet opening fitted with a gate and a controller therefore as taught by Slayer et al. (US 6609617) in order to provide an additional control means over the movement of fruit throughout a machine. 
Response to Arguments
Applicant's arguments filed May 24th, 2022 have been fully considered but they are not persuasive. 
Regarding the Applicant’s argument that Fisher does not disclose bars which are adjustable on two sides, the Examiner would like to clarify as Fisher states “the upper ends of the sorter bars may be movably and pivotably connected to the upper spider wheel #11, in any suitable and convenient manner” (Page 2 lines 50-53), Fisher explains that the bars are movably and pivotably adjustable. Further, Fisher shows the hollow ends of the bar #13 connecting to one of the supporting stud #11a, and shows in Fig. 8 where that the bars may be adjustably connected to different studs. Therefore, Fisher teaches adjustability on both ends of the bars. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./Examiner, Art Unit 3653                       

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653